Citation Nr: 0611611	
Decision Date: 04/21/06    Archive Date: 04/26/06	

DOCKET NO.  03-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder with degenerative joint disease, to include as 
secondary to a service-connected right knee arthroplasty. 

2.  Entitlement to service connection for a left knee 
disorder with degenerative joint disease, to include as 
secondary to a service-connected right knee arthroplasty. 
  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which the RO denied the benefits 
sought on appeal.  The appellant, who served on active duty 
from August 1972 to September 1975, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The Board remanded the appellant's claim for further 
development in a November 2005 decision.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review. 

The appellant's claim of entitlement to service connection 
for a left knee disorder will be addressed in the remand 
portion of this opinion.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a right ankle disorder has been 
obtained.

2.  A right ankle disorder was not manifested in service or 
for many years following service, and is not shown to be 
causally or etiologically related to service or to a service-
connected right knee disability.   



CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active service; is not proximately due to, the result of, or 
aggravated by a service-connected disease or injury; nor may 
degenerative joint disease of the right ankle be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the appellant was 
provided notice by letter dated in October 2002.  This 
letter, provided to the appellant prior to the initial 
decision in this case, notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
appellant or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the appellant about the information and evidence the VA would 
seek to provide; and (3) informing the appellant about the 
information and evidence the appellant was expected to 
provide.  While the October 2002 letter did not specifically 
request that the appellant provide any information or 
evidence in his possession that pertained to his claims, the 
Board observes that the letter did request that the appellant 
notify the RO of (1) the names and addresses of any person, 
agency or company that had relevant records in support of the 
appellant's claims and (2) inform the RO of any additional 
information or evidence the appellant wanted the RO to try to 
obtain. See October 2002 letter, p. 2.  This information 
imparted to the appellant essentially notified him of the 
need to either submit relevant evidence in his possession or 
inform the RO of relevant evidence that was outstanding and 
how it could be obtained.    

Thereafter, the appellant received the February 2003 rating 
decision and an August 2003 Statement of the Case (SOC).  
Collectively, these documents issued in connection with this 
appeal reiterated the substance of the VCAA by notifying the 
appellant of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  In the 
August 2003 SOC, the appellant not only was reminded of what 
was needed to show entitlement to service connection, but was 
also referred to the regulations regarding secondary service 
connection. See August 2003 Statement of the Case, p. 10.  In 
response, the appellant and his representative submitted 
statements on the appellant's behalf (See September 2003 
statement with VA Form 9; December 2003 VA Form 646 with 
attached statement; September 2005 VA Form 646 with attached 
statement); and the appellant testified before a Decision 
Review Officer in March 2005.  These actions indicate to the 
Board that the appellant was aware of the evidence necessary 
to prevail on his service connection claims and responded 
appropriately thereto.    

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a right ankle disorder, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records, VA medical records 
and private medical records have been associated with the 
claims file.  The appellant has also been afforded several VA 
examinations in order to answer the medical questions 
presented on appeal.  In addition, the Board observes that 
neither the appellant nor his representative has made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in connection with his claims.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's claim of entitlement 
to service connection for a right ankle disorder has been 
obtained and the case is ready for appellate review.

B.  Service Connection for a Right Ankle Disorder

In an October 1978 rating decision, the RO granted service 
connection for a right knee condition that included internal 
derangement with instability, chondromalacia, and 
degenerative arthritis; and assigned a disability rating of 
10 percent effective April 17, 1978. See October 1978 rating 
decision.  Subsequently, a June 2000 rating decision 
increased the appellant's disability rating to 100 percent 
effective May 31, 2000, and then to 30 percent effective July 
1, 2001, after the appellant underwent a total right knee 
arthroplasty in May 2000. See June 2000 rating decision.  

The appellant has submitted a claim of entitlement to service 
connection for a right ankle disorder that he contends is 
either due to an incident in service and/or a result of his 
service-connected right knee disability. See September 2002 
Statement in Support of Claim; November 2005 examination 
report.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's claim and concludes that this appeal must be 
denied. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 101,1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The Court has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has been currently diagnosed with degenerative 
joint disease of the right ankle. May 2005 examination 
report, p. 10; November 2005 VA examination report, p. 8.  
This diagnosis constitutes a current disability for VA 
purposes and fulfills the requirements of the first element 
for service connection.  

Although the appellant reported during his VA examination 
that he had experienced problems with his right ankle since 
active duty, his service medical records and post-service 
medical records are silent as to complaints or treatment 
regarding his right ankle in service.  In addition, the 
appellant was not diagnosed with degenerative changes of the 
right ankle until May 2005, thirty years after separation 
from service.  Thus, service connection on either a direct or 
presumptive basis is not warranted. See also November 2005 
examination report, p. 9 ("Veteran's right ankle condition 
is not caused by or a result of his active duty service").   

In regards to service connection on a secondary basis, the 
Board observes that during his November 2002 VA examination, 
the appellant reported that his right ankle had recently 
become painful.  However, X-rays of the appellant's right 
ankle taken at that time were normal and he was diagnosed 
with a normal right ankle without any residual trauma or any 
other pathology.  Although no disability was identified, the 
examiner noted that there was no relationship between the 
appellant's right ankle and his right knee disability.  

The appellant was afforded another VA examination in May 
2005, during which he stated that he slipped five months 
after his June 2000 right knee surgery and twisted his right 
ankle.  The appellant also reported other incidents in which 
he twisted his right ankle after his right knee gave out.  
X-rays taken at that time revealed a small well-corticated 
bony fragment along the tip of the medial malleolus 
consistent with an old avulsed fracture fragment, as well as 
mild degenerative changes with slight bony lipping along the 
anterior aspects of the right ankle.  The diagnosis at that 
time was old avulsion fracture and degenerative joint disease 
of the right ankle.  The examiner offered no opinion 
concerning the etiology or date of onset of the appellant's 
right ankle disorder.  

Therefore, in November 2005, the Board remanded the 
appellant's claim for a third VA examination.  X-rays were 
taken of the appellant's right ankle which showed mild 
degenerative changes of the tibiotalar joint space.  The 
radiologist noted ossified fragments of bone inferior to the 
medial malleolus in the X-rays and opined that these changes 
were likely related to a remote trauma, but found no acute 
abnormalities.  Based upon the X-ray report, a history 
obtained from the appellant and a physical examination, the 
November 2005 VA examiner diagnosed the appellant with post-
traumatic degenerative changes of the right ankle.  She 
opined that the appellant had a remote trauma to the right 
ankle that was causally related to his current right ankle 
condition.  In her medical opinion, the appellant's right 
ankle disorder was neither caused by nor aggravated by his 
service-connected right knee disability.  

Thus, in regards to the two elements necessary to prove 
service connection on a secondary basis, the medical evidence 
of record indicates that the appellant has a current 
diagnosis of degenerative changes of the right ankle; 
therefore, the first element of the test is met.  However, 
the only medical evidence of record regarding the claimed 
relationship of the appellant's right ankle and his service-
connected right knee disability (the second element of the 
test) rebuts the appellant's contentions.  The opinions of 
the November 2002 and November 2005 VA examiners indicate 
that there is no relationship between the appellant's right 
ankle disorder and his service-connected right knee 
disability.  These opinions are uncontroverted; and the 
appellant's VA medical records do not assist in his claim or 
counter the November 2002 and November 2005 opinions as they 
only reference the appellant's right ankle once in terms of 
it having full range of motion and being without swelling. 
See October 2004 VA medical record.  

While it is clear that the appellant sincerely believes that 
his right ankle disorder is secondary to his right knee 
disability (March 2005 hearing transcript, p. 7), the 
evidence has not shown that he has the requisite training or 
experience to offer an opinion that requires medical 
expertise, such as the etiology of his ankle disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the Board finds the opinions of the November 2002 and 
November 2005 VA examiners not only to be persuasive and 
credible, but also uncontroverted.  Absent a medical nexus 
opinion linking the appellant's right ankle disorder to his 
service-connected right knee disability, service connection 
on a secondary basis must be denied. 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a right ankle disorder, for the 
reasons discussed above.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right ankle disorder with 
degenerative joint disease is denied. 


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
left knee disorder discloses a need for further development 
prior to final appellate review.  In this regard, the medical 
evidence of record indicates that the appellant has been 
currently diagnosed with degenerative joint disease of the 
left knee. See May 2005 examination report, p. 10; November 
2005 VA examination report, p. 7.  The appellant contends 
that his left knee disorder developed either as a result of 
his activities in service and/or secondarily to his 
service-connected right knee disability. See September 2002 
Statement in Support of Claim; November 2005 examination 
report.  

The appellant was afforded a VA examination in November 2002 
during which the examiner indicated that the appellant's 
"left knee condition is independent of right knee condition." 
See November 2002 examination report, p. 2.  However, the 
examiner did not offer an opinion as to whether the 
appellant's arthritis of the left knee was related to 
service.  The appellant was then afforded another VA 
examination in May 2005 during which he was diagnosed with 
degenerative joint disease of the left knee. See May 2005 
examination report, p. 11.  The examiner also offered no 
opinion concerning the etiology or date of onset of the 
appellant's left knee disorder.  

Therefore, the appellant was provided a third VA examination 
in November 2005, during which he reported that his left knee 
had become more painful since his right knee surgery in June 
2000.  He complained of pain through the joint line and 
stiffness with activity, as well as tenderness to the touch.  
The examiner reviewed the appellant's medical history and 
performed a physical examination.  In addition, X-rays were 
taken of the appellant's knee which revealed minimal spurring 
by the joint margin medially.  No other bony or articular 
abnormality was seen.  Based upon this information, the 
examiner diagnosed the appellant with minimal age-related 
degenerative changes of the left knee.  She opined that his 
left knee condition was neither caused by nor a result of his 
active duty service or his service-connected right knee 
disability. See November 2005 examination report, pgs. 8, 10.  
She also opined that the appellant's left knee disorder was 
not aggravated by his service-connected right knee 
disability. Id., p. 10.  In explaining her opinion, the 
examiner stated that while the appellant's service medical 
records revealed that he had minor trauma with treatment to 
his left knee while on active duty in service (i.e., a 
contusion of the left knee), this condition was treated 
without sequelae.  While the appellant stated that his left 
knee disorder had increased [in severity] since is right knee 
surgery, the examiner indicated that only age-related changes 
were noted. Id.

Contrary to the November 2005 examiner's opinion, the Board 
observes that the appellant's service medical records appear 
to reveal more symptomatology than "a contusion" while on 
active duty in service.  In fact, a review of the appellant's 
service medical records indicates that he experienced left 
knee pain on several occasions.  See service medical records 
dated in November 1972, December 1972, July 1973, September 
1973, January 1974 and April 1974.  Specifically, service 
records dated in November 1972 and December 1972 noted that 
the appellant fell while running and injured his left knee.  
He was provided an ace wrap and given medication for pain.  
Thereafter, he reported experiencing left knee pain in July 
1973 for which no diagnosis was given, but the application of 
moist heat was advised.  Thereafter, a September 1973 service 
medical record noted complaints of left knee pain for which 
the appellant was diagnosed with a muscle strain.  

Further, subsequent service medical records dated in January 
1974 noted the appellant's report that he had a 11/2 year 
history of left knee pain that had been getting worse.  
Physical examination at that time revealed full range of 
motion with mild crepitus.  The appellant was seen in April 
1974 for complaints of swelling and pain (of two years 
duration) of his left knee following a football injury.  A 
physical examination at that time revealed moderate swelling 
with slight crepitus to the left lateral side of the patella 
and a small bruise to the right lateral side.  The left knee 
demonstrated full range of motion and there was no evidence 
of dislocation; however, some ligament or tendon laxity was 
reportedly present with flexion and X-rays were within normal 
limits.  The appellant then underwent a service separation 
examination in September 1975, which was negative for 
complaints or findings concerning the appellant's left knee.  

In light of the examiner's statement that the appellant only 
had minor trauma with treatment to his left knee in service 
and the failure to specifically address the occasions in 
service for which the appellant sought treatment and 
complained of experiencing knee pain between 11/2 to 2 years 
duration in service, the Board concludes that this case 
should be remanded for clarification of the November 2005 
opinion.  In addition, a remand will enable the RO to provide 
appropriate VCAA notice to the appellant regarding the merits 
of his claim.  See also Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the 
appellant if further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should provide, with respect to 
the appellant's claim of entitlement to 
service connection for a left knee disorder 
with degenerative joint disease, to include 
as secondary to a service-connected right 
knee arthroplasty, notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Dingess/Hartman 
v. Nicholson, supra. 

2.  The RO should refer the appellant's 
claims file to the examiner who 
performed the appellant's November 2005 
examination (if available), or another 
appropriately qualified examiner, to 
obtain clarification of the November 
2005 examination report.  The examiner 
should be asked to specifically address 
the service medical records that 
document the appellant's several reports 
of left knee pain between 1972 and 1974, 
diagnosis of muscle strain in 1973, and 
the findings of crepitus and ligament or 
tendon laxity with flexion in 1974 in 
service, and offer an explanation of the 
significance of such findings in light 
of the request for a medical opinion as 
to whether it is at least as likely as 
not that the veteran's current left knee 
disorder is etiologically related to the 
veteran's military service.  The 
examiner should provide a clear 
rationale for the expressed opinion as 
well as a discussion of the facts and 
medical principles involved.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


